Order filed September 11, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00546-CV
                                    ____________

                         DEBO HOMES, LLC, Appellant

                                          V.

              LAUREL MILLER & ELIANA MILLER, Appellee


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCV-209822

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the 400th District Court informed this court that appellant had not requested the
reporter’s record. On July 24, 2018, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter’s record unless
appellant, within 15 days of notice, provided this court with proof of request for the
record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM